EXHIBIT A

Case 3:18-cv-00394 Document 19-1 Filed 12/28/18 Page 1 of 10 Page|D #: 1964

AO 88B (Rev. 12/13) Subpoena to Produce Documents, Int`ormation, or Objects or to Permit Inspection of Premises in a Civil Action

UNITED STATES DiSTRiCT CoURT
for the
|\/|idd|e Dist,.ictof Tennessee, Nashvi|le Division

Russe|| Greer

 

 

)
Plai)itiff )
v. ) Civil Action No. 3218-CV-00394
)
Tay|or Swift )
Defendant )

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

T :
0 Doug|as Sipes, Owner of UPS Store 4687

(Name of person to whom this subpoena i's directed)

il Production.' YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspect_ion, copying, testing, or sampling of the
maiei~iai: To produce the physical address attached to mailbox 256, the owners of which are

13 |\/lanagernent and Tay|or Nation, LLC, so that service can be had upon them for
Defendant. Please emai| a copy of the address to russmark@gmai|.com.

 

 

 

Place: UPS Store, 4687 Date and Time:
718 Thompson Lane, #108
Nashviiie, TN 37204 0'|/09/2019 12;00 pM

 

ij Inspecti'on of Premises.' YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

Place: Date and Tirne:

 

 

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

CLERK OF COURT
OR

 

 

Si`gnaIu/'e of C/ei‘k 0_)' Deputy Clei'k v Atto)'ney ’s signature

 

The name, address, e-mail address, and telephone number of the attorney representing (mzme of party)
Russe|| Greei' , who issues or requests this subpoena, are:

 

Russel| Greer.
6337 South High|and Drive, #209, Ho||aday, Utah 84121. russmark@gmai|.com 801-895-3501

Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed Fed. R. Civ. P. 45(a)(4).

Case 3:18-cv-00394 Document 19-1 Filed 12/28/18 Page 2 of 10 Page|D #: 197

AO 888 (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

PRO()F OF SERVICE
( T his section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

l received tl'llS Suprena fOl' (name of individual and title, if any)

 

OIl (date)

El l served the subpoena by delivering a copy to the named person as follows:

 

 

on (daie) ; or

 

ij I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, l have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

l\/Iy fees are $ for travel and $ for services, for a total of $

l declare under penalty of perjury that this information is true.

Date:

 

Serve)' 's signature

 

Pri'nted name and title

 

Server ’s address

Additional information regarding attempted service, etc.:

Case 3:18-cv-00394 Document 19-1 Filed 12/28/18 Page 3 of 10 Page|D #: 198

 

AO 88B (Rev. 12/13) Subpoena to Produce Documents, lnformation, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

(1) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed or regularly
transacts business in person, if the person
(i) is a party or a party’s officer', or
(ii) is commanded to attend a trial and would not incur substantial
expense

(2) For 0tlier Discovery. A subpoena may command:

(A) production of documents, electronically stored inforrnation, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(l) Avoiding Umlue Burden or Expense; Smictions. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction_which may include
lost earnings and reasonable attorney’s fees_on a party or attorney who
fails to comply.

(2) Commaml to Prorluce Materials or Permit Inspection.

(A) Appea)'ance Not Requi`rea'. A person commanded to produce
documents, electronically stored inforrnation, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises_or to
producing electronically stored information in the form or forms requested
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance

(3) Quus/iing or Modifying a Subpoeiia.

(A) When Requi`red. On timely motion, the court for the district where

compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permi`tted. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information; or

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party,

(C) Specijjiing Conditi`ons as an Alterriative. ln the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(ii) ensures that the subpoenaed person will be reasonably compensated

(e) Duties in Responding to a Subpoena.

(l) Producirig Docume)its or Electronically Stored Informotion. These
procedures apply to producing documents or electronically stored
information:

(A) Documenls, A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand

(B) F arm for Pi'oducing Electronically Storea’ ]nformation Not Specified.
If a subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or fonns.

(C) Electroni'cally Slored [nformati`on Proa'uced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(D) lnaccessible Electronically Sto)'ed lnformation. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). 'l`he court may specify conditions for the discovery.

(2) Claiming Privilege or Protecti'on.

(A) Infori)iati`on Wi`thheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial~preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) lnformation Produced. If information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified7 a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved

(g) Contempt.

The court for the district where compliance is required~and also, alter a
motion is transferred the issuing court~may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

For access to subpoena materials, see Fed R. Civ{ P. 4S(a) Committee Note (2013).

 

Case 3:18-cv-00394 Document 19-1 Filed 12/28/18 Page 4 of 10 Page|D #: 199

 

EXHIBIT B

Case 3:18-cv-00394 Document 19-1 Filed 12/28/18 Page 5 of 10 Page|D #: 2006

.u§:verizon '».`- ~>!* 9:47 Pivi @ v 29%€"“":3

 

 

4 Messages least \a"
Request for Owner lnfo of UPS l\/lailbox
#256
feared iri §§rrzai§ lance iii

` }The UPS Store #4687 'n/;;za//ii,:
To: iti,iz;:»i;ell t',}>reer lf)etails

 

At the UPS Store, We value the privacy of all
our customers Normally, l only issue
information When l am subpoenaed by a
court to do so. l see nothing in your order
that requires me to comply.

l Wi|l check With the UPS Store Legal
Department on l\/|onday, 11/27 to determine if
| must comply With this order and Wil| get
back to you.

| Wi|l not be providing you this information on
l\/londay, 11/27/2018.

' Douglas Sipes
owner UPS Store 4687

. , W\ ti
gee dicta from Ruseell erect <;~\\

ii 3 r§-:i at fig

Case 3:18-cv-00394 Document 19-1 Filed 12/28/18 Page 6 of 10 Page|D #: 2017

.¢ Verizon "?

9:38 PM ® 4 sai%tf"l

8 tnbear.tn.gov

 

      

aaa l\/lore

M File Annual Rep_o_r"§

Certificate of Existeni:e

: Lirnitecl Liability Company - Domestic

 

Name:

Status:

Formed in:

Fiscal Year Close:
Term of Duration:

Principa| Office:

Mailing Address:

AR Exempt:

Managed By:

13 MANAGEMENT, l_LC

Active

TENNESSEE
December

Expires - 02/09/2059

718 THOMPSON LN STE 108256
NASHV|LLE, TN 37204-3600 USA

718 THOMPSON l_N STE 108256
NASHVILLE, TN 37204-3600 USA

No
l\/lember l\/lanagecl

iiiegiatered regent

 

 

 
 

| Names Found...

 

 

C_2

CERTIFICATE OF SERVICE:
l certify that on December 23rd, 2018, a true and correct copy of PLAfNTlFF’S EMERGENCY
l\/IOTION FOR ISSUANCE OF A SUBPOENA TO PRODUCE DOCUMENTS was emailed to
the following:

Natalya Rose, IP attorney for defendant, at: nrose@roseipfirm.com

Case 3:18-cv-00394 Document 19-1 Filed 12/28/18 Page 8 of 10 Page|D #: 2038

 

 

d. iii ., 11 c
153,§£… @@tm@ *muex...ce_=_ig @@:52 <

GDH®HZ HO"wFOI AmOHV wmmlwmo~ n M
DCwmmFF mmmmm mIHT DDHN mADmO~m

111_W111111.11 11 1
mmw <~zm mHmmmH . omm \wwno~wmm
\ mIVH VDKM O~H<.

 

cz~Hmo meHmm CmcH m»~ov w~rr nmmc~H O@mc Mwm
mx:m§m_< CB®E ___ §§ 253 §§ Q_.m§ MM
§ §§e<§<
moo_<_ 25 M,, _
z>w=<_:m ;_ §§ 1_

A_mz~c@ del whom »m_.."

13 mmamx memwm@ m_.€=_m_:m o=_<

 

,, §=_==_===:___________________________=
__ __ _

neim:$ §§ wm SBE.€_.@ <<§ iam 3 _’_ _ _ _ _ ~ ; __ _ $ _nmm@s_,mmww _ Wm

§ magic 335 25 S:Q_H_@:m 25 OE_ _ _ _ __ _ w m m

mn§§§@ mmamx _w§@wm m:_§_:@ QOEBQ _ _`w _ m m m
. . _ 111 l / <

m:am_ 2 33525 2133@@@. _1 _ 1 _ ____ _1__ rm __ _ 1 § m

TE 305 53§2§ § 139 _…XEYw mm

 

 

§ - a § _____1_=_1_1
_ E § § se 235 §§
© NEm mmamx §m@m>mmim mm< w 5

MM MI IZG> §§

:Tcm mz> ,

mem :@<< mmamx_ 333me §m <<Q_Q 5 §
m=<=o==.¢=r?~_mx.no§. 155 05 mm

779 or 10PageiD #: 204

age

00394 DOCLiment 19-1 Filed 12/28/18 P

CV-

Case 3:18

 

 

 

ExpteSS

\*‘

, .~ /W WO ©\~ W\O@
wa\»~v§\~v )1~. ,.:>o
600 2 w _N\~
mH
¢m@<

 

w >:@3 § 2 _Hmamx m§@mw@ gang §§ §§

OIH®HZ HO"wFOD AmOHV mwmimmop
mcmmmrr mmmmm

mmm <~zm m,~mmm,_.

mJFH Fbxm GHH<~ CH m¢Hou
CZHHmO mADHmm Cm

wI:u UBT msem§m 111__
3231 Q.wo _.m 1
ODO" mmwOwNm\mwTO~wNm

wHFF OmmO~H ODDO

 

, 1__ =z:me 253 352 2._…§
§ _w_..a>e<§<
_§__<_ §
z>mz<__._.m ._.z wqmow _

Nm.mv .`wmi mgm _»m? 331

 

__________-___________=___=____________________
_ __ _ “___. ___ __ _v
_ _f_ _ _ _ i _ _ mxuqmww
_ 1

__*_1__11”

_ _ - _ _ _

1
¢D
Q.
I'l'l
><

\l`l 321 1803150`\ tlv

 

_£_ i wm amc §§

l § ama § Q§Y §§

_ m_._. mzn> 1_-_111_11__%

  _=_:___=_§__==__§::_____E____=___::____

12/28/18 Page 10 Of 10 Page|D #Z 205

00394 Document 19

Case 3:18-cv

